NOTE: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit

                                         2009-5071


                                  JEAN DUFORT BAPTICHON,

                                                        Plaintiff-Appellant,

                                             v.

                                      UNITED STATES,

                                                        Defendant-Appellee.

.
          Jean Dufort Baptichon, of Freeport, New York, pro se.

          Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division,
    United States Department of Justice, of Washington, DC, for defendant-appellee. With
    him on the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
    Davidson, Director, and Patricia M. McCarthy, Assistant Director.

    Appealed from: United States Court of Federal Claims

    Senior Judge Loren A. Smith
                          NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                             2009-5071

                                 JEAN DUFORT BAPTICHON,

                                                                  Plaintiff-Appellant,

                                                 v.

                                       UNITED STATES,

                                                                  Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 08-CV-641, Senior Judge
Loren A. Smith.
                          ___________________________

                                  DECIDED: August 7, 2009
                               ___________________________


Before RADER, PLAGER, and SCHALL, Circuit Judges.

PER CURIAM.

       The United States Court of Federal Claims dismissed Jean Dufort Baptichon’s

complaint without prejudice for lack of subject matter jurisdiction. Baptichon v. United

States, No. 08-641 (Fed. Cl. 2009).            Because the trial court correctly enforced its

jurisdictional limits, this court affirms.

       Mr. Baptichon apparently seeks $20 billion in damages for the value of a

“Presidential Medal of Merit” allegedly awarded to Baptichon by the President. The first

claim in his complaint seeks redress for “moral turpitude” but, of course, the Court of

Federal Claims has no jurisdiction to adjudicate general claims of moral deficiencies.

The second claim alleges violations of the United States Constitution and “Code of
Ethics and Professional Responsibilities” for awarding the medal, but again this court

finds nothing in the statutes giving jurisdiction to the Court of Federal Claims that would

empower it to adjudicate these allegations. The third and last claim cites to a “deep

national debt of gratitude” owed by the United States and the President. Once again,

the jurisdictional mandates of the Court of Federal Claims do not include “debts of

gratitude.”

       Mr. Baptichon explains that “[t]he President of the United States made an offer of

the medal of merit at issue to the plaintiff/appellant who in turn accepted the offer and

relied in good faith to his detriment . . . by financially committing himself to politically and

socially support the defendant . . . .”    Mr. Baptichon’s reference to 10 U.S.C. § 1122

and Executive Order 9857A in his briefing to this court seems to refer to the Medal for

Merit. That medal is a decoration that Congress authorized the President to award to

civilians who performed outstanding service to the Allied cause in World War II. The

record on appeal does not indicate whether Baptichon actually received the medal.

Even if he did, however, Baptichon has no redress. Baptichon has cited no statute or

regulation that provides for any monetary award attached to the medal or any additional

rights conferred when it is granted.        Nor has this court found such a statute or

regulation. Accordingly, the decision of the trial court is affirmed.



                                           COSTS

       No costs.




2009-5071                                      2